Citation Nr: 1616551	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-02 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as directly due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

5.   Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as directly due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

6.  Entitlement to service connection for testicular cancer, claimed as due to exposure to herbicides in service. 
REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include service on the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part denied service connection for testicular cancer.  Also on appeal are a November 2010 rating decision that denied service connection for ischemic heart disease and a January 2011 rating decision in relevant part denied service connection for hypertension and for peripheral neuropathy of the right and left lower extremities.   

The Veteran testified before the RO's Decision Review Officer (DRO) in February 2011, and in August 2012 he testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  Transcripts of both hearings are of record.

In April 2014 the Board issued a decision that denied the claims identified on the title page.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015 the Court issued a Memorandum Decision that vacated the Board's decision as to the issues identified on the title page and remanded the case back to the Board.

The Board's action in April 2014 denied service connection for bilateral hearing loss disability and denied special monthly compensation (SMC) for loss of use of a creative organ; the Veteran did not appeal those denials to the Court and they are accordingly no longer before the Board.  The Board's action in April 2014 also remanded the issue of entitlement to service connection for facial scar to the Agency of Original Jurisdiction (AOJ) for further development; that issue has not been re-certified to the Board and remains before the AOJ.  

The issue of entitlement to service connection for PTSD has been rephrased as entitlement to service connection for a psychiatric disorder and is listed as such on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ for action in compliance with the Court's Memorandum Decision.  VA will notify the Veteran if further action is required.


REMAND

The Court essentially vacated the Board's April 2014 decision based on a determination that the medical examinations and opinions of record are inadequate to adjudicate the service-connection issues on appeal.

Addressing first the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, the Board relied on a July 2008 VA examination in which the examiner noted the Veteran exhibited some symptoms of PTSD but could not be diagnosed with PTSD; the Court found this to be inconsistent.  The examiner also stated current diagnostic tests were invalid because the Veteran appeared to be exaggerating his symptoms, but the Court found the examiner did not adequately support this suggestion.  Finally, the Court held that the July 2008 examination is too old, since the Veteran's symptoms appear to have evolved since then.

In regard to the psychiatric disorder, the Veteran's representative recently submitted a May 2015 psychological evaluation in which Dr. Elaine Tripi diagnosed PTSD and stated the diagnosis was based on a specific stressor in Vietnam in 1966 in which the Veteran witnessed a helicopter crash with a fatality, and more generally on "other traumas that occurred while in Vietnam."  This examination report adequately documents diagnosis of PTSD, but cites a specific stressor that is not verified.  (In that regard, the Veteran previously submitted names of soldiers killed in a 1966 helicopter crash, but the Service Department determined the reported crash occurred after the Veteran departed Vietnam.)  As to the "other traumas" in Vietnam cited by Dr. Tripi, the regulation specifically states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist of psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  Dr. Tripi does not appear to be a VA or VA-contracted psychiatrist of psychologist.  Accordingly, her diagnosis and opinion is probative but is not sufficient by itself to support a grant of service connection.

The Board found in its April 2014 decision that the Veteran is not shown to have ischemic heart disease, relying in part on a May 2011 VA medical opinion.  The Court held that the Veteran has cardiovascular complaints that suggest the presence of a yet-undiagnosed heart disease, and also found that the May 2011 VA examination is inadequate.  The Board accordingly has no alternative but to remand for another examination.

The Court also held the May 2011 VA examination cited above to be inadequate in regard to the issue of service connection for hypertension.  The VA examiner stated the Veteran's hypertension pre-dated the diagnosis of diabetes mellitus (2005 and 2008, respectively), but the Court noted the examiner did not consider that the Veteran had elevated blood sugar in 2005, which might indicate that diabetes and hypertension developed concurrently.

On the issue of peripheral neuropathy of the right and left lower extremities, the Court stated the May 2011 VA examination did not adequately explain the Veteran's reported symptoms of numbness and tingling.

Finally, on the issue of service connection for testicular cancer, the Board denied the claim because the disease developed several decades after separation from service and there is no medical evidence of record showing an association between the disease and service.  The Court found that passage of time, alone, is not sufficient basis for finding against service connection.  The Board has no alternative other than to request a medical opinion regarding whether the Veteran's testicular cancer is related to service.

In conjunction with this remand the Veteran should be asked to provide any evidence he has that would enable the AOJ to verify the stressor he cited to Dr. Tripi (i.e., that in the Spring of 1966 in the vicinity of An Khe/Da Nang the Veteran witnessed a helicopter crash in which a gun went through a soldier's head and came out the other side).  The Veteran should also be asked to identify or submit any outstanding medical treatment records relating to the disabilities herein remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify or provide any outstanding medical evidence in regard to the etiology of his claimed psychiatric disorder, ischemic heart disease, hypertension, testicular cancer and peripheral neuropathy of the bilateral lower extremities.

2.  Ask the Veteran to provide any information in his possession that would enable verification that in Spring of 1966 he witnessed a fatal helicopter crash in the An Khe/Da Nang area of Vietnam. If the Veteran responds, submit the stressor to the Service Department for verification.  Also ask the Veteran to identify or provide any outstanding psychiatric treatment records.

3.  After completion of #1 and #2, afford the Veteran an examination by a VA psychologist or psychiatrist to determine if he has PTSD or other psychiatric disorder that is etiologically related to service.  The examiner should review the claims file and should specifically note the examination and opinion by Dr. Tripi in May 2015.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has PTSD or any other diagnosed psychiatric disorder that is related a confirmed stressor in service or to generalized fear of hostile enemy or terrorist action in Vietnam.  The examiner should provide a full rationale for all opinions reached.

4.  After completion of #1, afford the Veteran VA cardiovascular, neurological and genitourinary medical examination by examiner(s) qualified to provide opinions in regard to the etiology of any current cardiovascular disorder (ischemic heart disease and hypertension), any past or current testicular cancer and any current peripheral neuropathy of the bilateral lower extremities.  

The examiner(s) should review the claims file and perform all appropriate diagnostics.  

Based on review of the file and current examination, the cardiovascular examiner should provide a medical opinion as to whether the Veteran currently has ischemic heart disease.  If the Veteran has a heart condition other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not that such disease is directly related to service, to include exposure to herbicides, or if such disease is aggravated  (permanently worsened in severity) by the service-connected diabetes mellitus.

The cardiovascular examiner should also provide an opinion as to whether the Veteran has hypertension that is incurred in service or during the first year after discharge from service, or is otherwise etiologically related to service.  The examiner should also provide an opinion as to whether the Veteran has hypertension that is aggravated (permanently worsened in severity) by the service-connected diabetes mellitus.

The neurological examiner should provide an opinion as to whether the Veteran has peripheral neuropathy of the left and/or right lower extremities that is incurred in or otherwise directly related to service, to include exposure in service to herbicides.  The examiner should also provide an opinion as to whether the Veteran has peripheral neuropathy that is due to or aggravated (permanently worsened in severity) by the service-connected diabetes mellitus.

The genitourinary examiner should provide an opinion as to whether the Veteran has current or past testicular cancer that is incurred in or otherwise related to service, to include exposure in service to herbicides.

The medical examiner(s) cited above should provide a complete clinical rationale for all opinions reached.

5.  Then, readjudicate the issues of entitlement to service connection for PTSD, service connection for ischemic  heart disease, service connection for hypertension, service connection for peripheral neuropathy of the left and right lower extremities and service connection for testicular cancer.  If any benefit remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) on such issue(s) and provide an appropriate period for response before returning the case to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




